

116 S713 IS: Highway-Rail Grade Crossing Safety Act of 2019
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 713IN THE SENATE OF THE UNITED STATESMarch 7, 2019Mr. Blumenthal (for himself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve highway-rail grade crossing safety, and for other purposes.
	
 1.Short titleThis Act may be cited as the Highway-Rail Grade Crossing Safety Act of 2019.
		2.Railway-Highway Crossing Program
 (a)In generalIn addition to amounts otherwise apportioned for the highway safety improvement program under section 148 of title 23, United States Code, there is authorized to be appropriated $50,000,000, which shall be set aside for the Railway-Highway Crossings Program under section 130 of that title, for each of fiscal years 2020 through 2024.
 (b)TreatmentFunds made available under subsection (a) shall be administered as if apportioned under chapter 1 of title 23, United States Code.
			3.Consolidated rail infrastructure and safety improvements
 (a)In generalSection 11102 of the FAST Act (Public Law 114–94; 129 Stat. 1623) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking section 24407 of title 49, United States Code, (as added by section 11301 of this Act) and inserting section 22907 of title 49, United States Code; (B)in paragraph (5), by striking $330,000,000 and inserting $780,000,000; and
 (C)by adding at the end the following:  (6)For each of fiscal years 2021 through 2024, such sums as are necessary.;
 (2)in subsection (b), by striking section 24407 and inserting section 22907; and (3)by striking subsection (c) and inserting the following:
					
 (c)Highway-Rail grade crossing safety; rail line relocation and improvementFrom the amount appropriated under subsection (a), the Secretary shall use, for each of fiscal years 2020 through 2024—
 (1)$250,000,000 to carry out section 22907(c)(6) of title 49, United States Code; (2)$175,000,000 to carry out section 22907(c)(5) of title 49, United States Code; and
 (3)$25,000,000 to carry out section 22907(c)(10) of title 49, United States Code.. (b)Conforming amendmentSection 22907(c)(10) of title 49, United States Code, is amended by inserting , including public education and awareness campaigns for highway-rail grade crossing safety after rail safety.
 4.Operation LifesaverSection 206(c) of the Rail Safety Improvement Act of 2008 (division A of Public Law 110–432; 49 U.S.C. 22907 note) is amended by striking subsection (c) and inserting the following:
			
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Federal Railroad Administration to carry out this section $3,000,000 for each of fiscal years 2020 through 2024..
		5.Highway-rail grade crossing safety personnel
 (a)Grade crossing safety managersIn addition to the personnel authorized to be employed by the Federal Railroad Administration on the day before the date of enactment of this Act, the Administrator of the Federal Railroad Administration (referred to in this section as the Administrator) shall hire 16 full-time grade crossing safety managers to work with State and local officials to identify safety improvements to highway-rail grade crossings.
 (b)Trespass prevention managersIn addition to the personnel authorized to be employed by the Federal Railroad Administration on the day before the date of enactment of this Act, the Administrator shall hire 8 trespass prevention managers to work with local governments, schools, businesses, and railroads to develop site-specific mitigation plans.
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Administrator to carry out this section such sums as are necessary for each of fiscal years 2020 through 2024.
 6.Provision of information and statistics on highway-rail grade crossing problemsSection 20152 of title 49, United States Code, is amended— (1)in subsection (a), in the matter preceding paragraph (1), by inserting (referred to in this section as the Secretary) after Transportation; and
 (2)by adding at the end the following:  (c)Provision of information and statisticsNot later than 180 days after the date of enactment of this subsection, the Secretary shall—
 (1)aggregate information and statistics relating to highway-rail grade crossings, including from studies conducted by the Federal Railroad Administration, rail carriers, and independent entities;
 (2)provide the information and statistics described in paragraph (1) to State departments of transportation; and
 (3)establish and maintain a publicly accessible Internet website that contains the information and statistics described in paragraph (1)..